DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 9/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,408,186 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a hydroelectric system comprising: a control unit operably connected to the electromechanical converter for switching the electromechanical converter between the motor condition and the generator condition, wherein a siphon flow is started by pumping liquid from a liquid storage tank to a surge tank via the hydroelectric system, wherein the hydroelectric system operates in the motor condition to pump the liquid and the generator condition subject to the siphon flow, wherein the impeller blades rotate in a same direction when the hydroelectric system operates in the motor condition and the generator condition.
Regarding claim 9, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of starting fluid flow comprising: starting a siphon flow by pumping liquid from a liquid storage tank through a hydroelectric system in a motor condition, wherein the hydroelectric system comprises a combined pump and turbine with impeller blades operably coupled to an electromechanical converter, and a control unit operably connected to the electromechanical converter for switching the electromechanical converter between the motor condition and the generator condition; driving, via the siphon flow, the liquid through the hydroelectric system in the generator condition, wherein the pumped fluid and the siphon flow move in a same direction.
Claims 2-8 and 10-17 are considered allowable based on their respective dependence on allowed claims 1 and 9. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832